Order of the County Court of Suffolk county denying in part motion to vacate examination of plaintiff before trial reversed, on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. So far as the items of plaintiff’s expenditure for repairs to his automobile are concerned, the information should be obtained, in the first instance at any rate, by bill of particulars, pursuant to Civil Practice Act, section 247, and not by examination before trial. In so far as defendant seeks to ascertain the manner in which plaintiff was operating his automobile, that is a part of plaintiff’s affirmative case. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.